DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 02 April 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02 April 2020 and 21 January 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.


Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, “A protective member of the present invention is configured as a” should be changed to --A-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
In claim 1, line 4, “and have a flexible member stretched between distal end portions thereof” should be changed to --and a plurality of flexible members stretched between distal end portions of the plurality of support members-- (note: the instant “and have… thereof” implies that “flexible member” is assigned to “plurality of support members”, but the disclosure indicates that flexible members 23 are separate from support members 22; the subsequent limitation “so as to surround an outside of the body” requires the presence of a plurality of “flexible member”).
In claim 1, line 6, “a” (before “tension”) should be changed to --at least one-- (note: subsequent claims require the presence of more than one of “tension mechanism”).
In claim 1, 3rd line from bottom, “the flexible member” should be changed to --at least one of the flexible members-- (note: in response to an above change).
In claim 2, line 4, “the flexible member” should be changed to --a corresponding one of the flexible members--.
In claim 2, --wherein an overlap length between the movable part and the fastenable part can be adjusted by one of the tension adjusting mechanisms-- should be added after the comma (line 4, last instance) and the last three lines should be deleted (all to improve the clarity of the relationship(s) between claimed elements).
In claim 3, “the tension adjusting mechanism is configured as a mechanism for engaging the movable part with the fastenable part” should be changed to --each tension adjusting mechanism is configured for connecting each movable part with the corresponding fastenable part-- (to improve the clarity of the relationship(s) between claimed elements).
In claim 4, lines 4-5, “the flexible member” should be changed to --a corresponding one of the flexible members--.
In claim 4, “and” (line 5) should be changed to --wherein an angle formed by the movable part and the fastenable part can be adjusted by one of the tension adjusting mechanisms--and the last two lines should be deleted (all to improve the clarity of the relationship(s) between claimed elements).
In claim 5, line 3, “the” (before “tension”) should be changed to --each--.
In claim 5, line 3, “the distal end portion of the support member” should be changed to --each distal end portion--.
In claim 6, the last two lines should be changed to --each flexible member is band-shaped--.
In claim 7, line 2, “the” (before “flexible”) should be changed to --each--.
In claim 8, lines 3-4, “that have a flexible member stretched between distal end portions thereof” should be changed to --and a plurality of flexible members stretched between distal end portions of the plurality of support members-- (note: the instant “that have… thereof” implies that “flexible member” is assigned to “plurality of support members”, but the disclosure indicates that flexible members 23 are separate from support members 22; the subsequent limitation “so as to surround an outside of the body” requires the presence of a plurality of “flexible member”).
In claim 8, line 6, “a” (before “tension”) should be changed to --at least one--.
In claim 8, 3rd line from bottom, “the flexible member” should be changed to --at least one of the flexible members-- (in response to an above change).
In claim 9, lines 3-4, “and have a flexible member stretched between distal end portions thereof” should be changed to --and a plurality of flexible members stretched between distal end portions of the plurality of support members-- (note: the instant “and have… thereof” implies that “flexible member” is assigned to “plurality of support members”, but the disclosure indicates that flexible members 23 are separate from support members 22; the subsequent limitation “so as to surround an outside of the body” requires the presence of a plurality of “flexible member”).
In claim 9, line 6, “at least one of the plurality of support members has” (note: tension adjusting mechanisms 3 are disclosed as separate from support members 22).
In claim 9, line 6, “a” (before “tension”) should be changed to --at least one--.
In claim 9, 2nd line from bottom, “the flexible member” should be changed to --at least one of the flexible members-- (in response to an above change).
In claim 9, 2nd line from bottom, the comma should be deleted.
In claim 9, last line, --of at least one of the plurality of support members-- should be added after “portion”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “tension adjusting mechanism that is capable of adjusting a tension applied to the flexible member” (claims 1, 8, and 9). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 8, the limitation recited as “An aerial vehicle comprising:… the aerial vehicle further comprises a tension adjusting mechanism that is capable of adjusting a tension applied to the flexible member in a stretching direction, by changing a distance from a center of the body to the distal end portion of at least one of the plurality of support members” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the claimed “flexible member” and “support members” amount to positive recitations of elements that are outside the scope of the claimed invention characterized as “An aerial vehicle” (note: the disclosure indicates that aerial vehicle 1 is distinct from protective member 2, which includes flexible members 23 and support members 22). Since claim 1 is directed towards “Flight Equipment”, which encompasses “aerial vehicle” and “protective member”, and claim 8 is directed towards “A protective member”, the Office recommends deleting this claim.

Allowable Subject Matter
Claims 1-7 and 9 would be allowable if rewritten to overcome the objections set forth in this Office action.
The closest prior art is Weissenberg (US 2017/0029101; cited in an IDS), which discloses an aerial vehicle having a body (i.e., arms 12a-12d) and at least one rotor (14a-14d) held by the body, and a protective member comprising a flexible member (i.e., cord 32) attached to the aerial vehicle, but is silent as to any “tension adjusting mechanism that is capable of adjusting a tension applied to the flexible member in a stretching direction by changing a distance from a center of the body to the distal end portion of at least one of the plurality of support members”.
	Although claim 8 is not rejected over prior art, patentability thereof cannot be determined since any potentially allowable subject matter is outside the scope of the claim established by its characterization as “An aerial vehicle” (in light of the definitions established by the disclosure - see corresponding indefiniteness rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745